‘Case 1:08-cr-00415-JKB Document500 Filed 09/13/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

x

UNITED STATES OF AMERICA *

ve * CRIM. NO. JKB-08-0415
ELLIOTT BROWN, *
Defendant. *
ve * * * * x * * * * * *

MEMORANDUM AND ORDER

On August 11, 2021, this Court granted in part Brown’s Motion for Compassionate Release
and reduced his sentence from 292 to 262 months’ imprisonment.’ (ECF No. 490.) Brown now
seeks reconsideration of this Order, arguing that the appropriate relief in this case would be
reduction of his sentence to time served. (See Mot. Recons. at 10, ECF No. 495.) In support of
reconsideration, Brown identifies several putative errors in the Court’s prior opinion. While the
Court disagrees with all of Brown’s assignments of error, it acknowledges that at times its previous
Memorandum obviated certain nuances of Brown’s case. Given the deliberately individualized
nature of sentencing, the Court will address Brown’s contentions of factual error and clarify its
prior discussion of those facts where necessary. Beyond these factual disputes, Brown offers the
Court no reasons for reconsideration that were not raised in his initial request for compassionate °
release. Viewing those reasons in light of the factual clarifications Brown identifies, the Court

concludes that a 262-month sentence remains “sufficient, but not greater than necessary, to comply

 

' As previously noted, Brown was originally sentenced to 360 months’ imprisonment, which was reduced to 292
months’ imprisonment in 2017. (See ECF Nos. 267, 428.)

1
Case 1:08-cr-00415-JKB Document 500 Filed 09/13/21 Page 2 of 7

with the purposes,” of incarceration based on the factors enumerated in 18 U.S.C. § 3553(a).
Therefore, Brown’s Motion for Reconsideration (ECF No. 495) will be DENIED.

As this Court has previously explained in detail (see ECF No. 490), motions for
compassionate release are governed pursuant to 18 U.S.C. § 3582(c){1)(A). Under this section, a
district court may modify a convicted defendant's sentence when “extraordinary and compelling
reasons warrant such a reduction” and the court has “consider[ed] the factors set forth in section
-3553(a) to the extent that they are applicable.” Jd.

i Extraordinary and Compelling Reasons

In its prior analysis, the Court concluded that “Brown’s excessively long sentence, which
is out of step with lesser sentence received by his more culpable co-defendant, does qualify as an
extraordinary and compelling reason for a sentence reduction.” (ECF No. 490 at 2-5.) The
Government opposed that conclusion in its original opposition to | Brown’s motion for
compassionate release (see ECF No. 488 at 9), and “continues to maintain that Petitioner’s original
motion should have been denied.” (ECF No. 498 at 2.) They do not, however, explicitly urge this
Court to reconsider its conclusion that Brown’s sentence constitutes an “extraordinary and _
compelling reason” warranting compassionate release, and the Court sees no reason to disturb its
original conclusion.

i. Section 3553(a) Factors

Moving to consideration of the factors set forth in Section 3553(a), Brown principally
argues that the Court’s assessment of those factors was guided by incorrect factual predicates.
First, Brown points out that the Court’s “opinion mistakenly notes that Mr. Brown had a prior
second-degree assault conviction from 2004.” (ECF No. 495 at 2.) A review of Brown’s

Presentence Report confirms that while Brown was charged with second degree assault, he pled
Case 1:08-cr-00415-JKB Document 500 Filed 09/13/21 Page 3 of 7

4

guilty solely to a separate count of driving on a suspended license. (See PSR J 43.) While the
Court’s explanation elided this distinction, read in context the Court did not place any weight on
Brown’s assault conviction as an indicia that he may pose 4 danger to the public based on his
history and characteristics. (See ECF No. 490 at 6 (“Brown did pose a threat to public safety by
distributing large quantities of dangerous drugs. However, he was not convicted of a violent
offense.”).)? Accordingly, while the Court will take this opportunity to clarify that Brown was
never convicted of a violent offense, that clarification is not grounds for reconsideration,
Brown’s second contention—that the Court incorrectly calculated and applied the
Sentencing Guidelines (the “Guidelines”)—is more complex. When Brown was first sentenced,
his Guidelines calculation was 324 to 405 months based on a combined offense level of thirty-six
and a criminal history category of VI. (See PSR {J 24, 50.) However, when originally sentenced,
Brown was considered a career offender based on his prior convictions. This would no longer be
the case, and Brown’s offense would presently be calculated at a combined offense level of thirty-
four and a criminal history category of V—leading to a Guidelines range of 235 to 293 months.
(See ECF No. 490 at 4n.2.3 |
' In his original motion, and again on reconsideration, Brown argues that this calculation
also overstates his Guidelines range because his “2000 conviction for possession with intent to

distribute controlled substances was obtained in violation of his constitutional rights” because

 

? The Court also declined to acknowledge or adopt the Government’s concerns about a post-incarceration
administrative sanction Brown received for “fighting.” (See ECF No. 488 at 6; see also ECF No. 490 at 6 (citation
omitted) (concluding that “public safety will not be negatively impacted by a reduction of [Brown’s] sentence”).)

3 Although Brown disputes the Court’s attribution of this calculation to him (see Mot. Recons, at 2 n.2), he does not
dispute that this would accurately reflect his Guidelines range if the Court did not adopt his view that his 2000
conviction should not be considered as part of his criminal history. (See ECF No. 484 at 15 (explaining that without
a career offender enhancement, “Mr. Brown’s guidelines range calls for a sentence between 235 to 293 months in
prison”),)
 

Case 1:08-cr-00415-JKB Document 500 Filed 09/13/21 Page 4ot7

Brown was represented by stand-in counsel at his plea colloquy.* (Mot. Recons. at 6; ECF No.
484 at 16.) If this offense were not considered, Brown’s criminal history category would fall to
IV and combined with his final offense level of 34 would result in a Guidelines range of 210 to
262 months’ imprisonment. (Jd. at 7.) “Brown’s present sentence of 262 months (pending

reconsideration) represents a Guidelines sentence or downward departure under any of these

calculations.

That said, Brown identifies points in the prior Memorandum where the Court did not track
and apply these various standards with the necessary clarity. Most importantly, the Court twice
noted Brown’s original sentencing parameters (36/VI) when discussing the § 3553(a) factors

applicable to Brown’s compassionate release. (ECF No. 490 at 6-7.) This was error. That said,

the Court expressly disclaimed reliance on the Guidelines ranges in imposing its revised sentence,

noting that they were “too lengthy in light of the circumstances of Brown’s case.” (Id. at 7
(emphasis in original).) Rather, the Court’s analysis was largely driven by the nature of Brown’s

present and previous offenses, and not how those offenses mapped onto the Sentencing Guidelines.

 

* The Court seriously doubts its authority to even consider unilaterally disregarding a state court conviction on a
motion for compassionate release. See In re Shelton, 1 F. App’x 149, 149 (4th Cir. 2001) (holding that federal
courts lack jurisdiction to consider writs of error coram nobis seeking to invalidate state court conviction); see also
Horner v. Nines, 995 F.3d 185, 197 (4th Cir, 2021} (“[S]tate courts are the principal forum for asserting
constitutional challenges to state convictions.”). Even if it could, accepting Brown’s arguments on this score would
not alter this Court’s § 3553(a) analysis.

Discounting Brown’s 2000 conviction would have three effects. First, as noted, it would lower Brown’s
criminal history category and his corresponding Guidelines range. Second, Brown would “likely not be subject to a
§ 851 enhancement,” which would lower his mandatory minimum sentence from 20 years to 10 years. (See ECF
No. 484 at 17-19.) And third, it would remove consideration of that conviction from the Court’s analysis of the §
3553(a) factors. However, the Court’s prior analysis did not rely on any of these three consequences in determining
Brown’s sentence reduction. While that analysis noted that “Brown’s aggravated prior record .. . includes other
drug-related offenses,” that is true regardless of whether one considers Brown’s conviction in 2000. (See PSR [J
34, 45.) Further, the Court’s primary concern on resentencing was Brown’s present conviction in light of his entire
criminal history, not any particular conviction that made up that history. (ECF No, 490 at 6.). In short, resolving the
validity of Brown’s 2000 conviction would not have materially altered the Court’s § 3553(a) analysis and the
Court’s failure to explicitly address that argument does not warrant reconsideration.

4
Case 1:08-cr-00415-JKB Document 500 Filed 09/13/21 Page 5 of 7

(See id. at 6-7.) Thus, while Brown is correct in identifying these errors, they did not affect the
ultimate disposition of his original motion.

Indeed, the gravamen of Brown’s present Motion does not rest on these errors, but rather
falls back on “repeat[ing] the arguments advanced in [his] original filing and responsive pleading.”
(Gov’t Opp’n at 1.) Those arguments emphasize the disparity between Brown’s sentence as
reduced by the Court’s most recent opinion and that of his co-defendant Jamal Stewart, whose
sentence was reduced to 174 months’ imprisonment in August of 2020, (See ECF No. 478.) As
Brown’s Motions highlight, Stewart was “the leader, head, and most culpable member of the drug
conspiracy.” (ECF No. 495 at 3.) However, this single factor—while important—fails to account
for the differences between Brown and Stewart’s sentences and subsequent reductions. (ECF No.
484 at 1 (internal quotation marks omitted).)° The same can be said about Brown’s arguments
regarding sentence reductions granted in other cases and “the average sentence for career offenders
who are convicted of only drug trafficking offenses.” (ECF No. 495 at 5, 8-9.) Indeed, the Court’s |
discussion of these benchmarks in its prior analysis occurred solely with respect to determining
whether Brown had presented “extraordinary and compelling reasons” warranting reconsideration
of his sentence. (ECF No. 490 at 3-5.)

While these comparators can provide grounds for the Court to reassess the § 3553(a)
factors, they cannot substitute for the “individualized assessment of the facts and arguments
presented” that the Court must engage in to “impose an appropriate sentence.” See United States
v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (citing Gall v. United States, 552 U.S. 38, 50 (2007))

(internal quotation’ marks omitted). In its initial analysis, the Court considered all applicable

 

> These differential considerations are also reflected in the fact that Brown’s initial sentence (360 months) was
significantly lengthier than Stewart’s (262 months). Despite significantly different paths to resentencing, both
defendants have now received an approximately 100-month reduction from those initial sentences.

5
Case 1:08-cr-00415-JKB Document 500 Filed 09/13/21 Page 6 of 7
Case 1:08-cr-00415-JKB Document500 Filed 09/13/21 Page 7 of 7

factors in resentencing Brown in accordance with the § 3553(a) factors, and Brown’s present
motion provides no new reasons for the Court to depart from its initial conclusion.

In sum, the Court has no reason to reconsider its original determination that a 262-month
sentence was “sufficient, but not greater than necessary” given the unique facts of Brown’s case.
18 U.S.C. § 3553(a). While Brown points out instances where the Court’s analysis did not reflect
the clarity required by this nuanced assessment, revisiting (and where necessary, correcting) those
factual predicates does not lend the additional weight to Brown’s arguments necessary to justify
reconsideration. Accordingly, Brown’s Motion for Reconsideration (ECF No. 495) will be

DENIED.

DATED this _/O day of September, 2021.

BY THE COURT:

Om FW 2acbar

James K. Bredar
Chief Judge

 
